Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 1 of 27 PageID 1



                      UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
MUSIC WITH MAR., LLC,
               Plaintiff,
vs.                                                    Case No.
MR. FROGGY’S FRIENDS, INC.
and KATRINA WEBSTER,

               Defendants.
_____________________________/
         VERIFIED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       COMES NOW Plaintiff MUSIC WITH MAR., LLC ("Plaintiff"), by and through its

attorneys, and for its Complaint against Defendants MR. FROGGY’S FRIENDS, INC. and

KATRINA WEBSTER ("Defendants"), alleges, on knowledge as to its own actions, and

otherwise upon information and belief, as follows:

       1. This is an action for infringement of Plaintiff's federally-registered trademark “Music

           with Mar.” under Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1), for unfair

           competition and false designation of origin under Section 43(a) of the Lanham Act,

           15 U.S.C. § 1125(a), for dilution under Section 43(c) of the Lanham Act, 15 U.S.C. §

           1125(c), for Defendants’ intentional infringement of Plaintiff's copyright in Plaintiff's

           Copyrighted Work1, and for substantial and related claims of breach of contract and

           defamation per se under the statutory and common laws of the State of Florida, all

           arising from the Defendants’ unauthorized use of Plaintiff’s intellectual property in




1
  The “Copyrighted Work” refers to all copyrighted materials used and owned by Plaintiff,
including all works listed in Exhibit 1 filed herewith and all items listed in the exhibits to the
License Agreement attached hereto as Exhibit 2.
Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 2 of 27 PageID 2



        connection with the marketing, advertising, promotion, offering for sale, and/or sale

        of Defendants’ private teaching services and related goods.

     2. Plaintiff seeks injunctive and monetary relief.

     3. This court has jurisdiction over this action pursuant to 15 U.S.C. § 1121, 28 U.S.C. §§

        1331, 1332(a) and 1338(a) and (b), and pursuant to the principles of supplemental

        jurisdiction under 28 U.S.C. § 1367.

     4. Venue is proper in this district under 28 U.S.C. § 1391(b)(2), in that a substantial part

        of the events or omissions giving rise to the claim occurred in this district and/or

        under 28 U.S.C. § 1391(b)(2), in that a substantial part of property that is the subject

        of the action is situated in this district.

     5. Plaintiff MUSIC WITH MAR., LLC (“MwM”) is a limited liability company formed

        under the laws of Florida with its principal place of business in Pinellas County,

        Florida. Plaintiff has one member: Maryann Harman, who is a citizen of Florida.

     6. Upon information and belief, Defendant KATRINA WEBSTER (“Webster”) is an

        individual who resides in Erie County, New York. Upon information and belief,

        Webster is a citizen of New York State. Upon information and belief, Defendant

        Webster conducts business across the country, including within the State of Florida.

     7. Upon information and belief, Defendant MR. FROGGY’S FRIENDS, INC. (“MFF”)

        is a corporation that is incorporated under the laws of New York State and has its

        principal place of business in Erie County, New York. Upon information and belief,

        Defendant MFF conducts business across the country, including within the State of

        Florida.

           PLAINTIFF’S BUSINESS AND INTELLECTUAL PROPERTY
Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 3 of 27 PageID 3



     8. Plaintiff MwM is a company dedicated to bringing quality, brain-based music and

        workshops to children, families, teachers and groups.

     9. Plaintiff MwM, created by Maryann Harman, is an internationally respected company

        dedicated to using music and movement to teach children skills they will need for a

        successful, happy life and to train adults on incorporating music into their lives.

     10. Plaintiff MwM provides

            a. music activities for adults and children to participate in together that will aid

               in the child’s total development while bonding the child and adult and

               enhancing the adult’s understanding of the importance of their involvement in

               these classes;

            b. classes for families and qualified individuals to teach the classes/philosophy

               of MwM, so its power can touch more lives and educate those who work with

               children to do the same; and

            c. workshops for groups wishing to expand their knowledge on the value of

               music in enhancing our lives and enriching our brains.

     11. Plaintiff is the owner of valid and subsisting United States Trademark Registration

        No. 5052845 on the Principal Register in the United States Patent and Trademark

        Office for the trademark “Music with Mar.” (hereinafter "the Registered Mark").

        Attached as Exhibit 3 is a true and correct copy of the registration certificate for

        Plaintiff's United States Trademark Registration No. 5052845 which was issued by

        the United States Patent and Trademark Office on October 4, 2016.

     12. Plaintiff has used the Registered Mark in commerce throughout the United States

        continuously since at least as early as January 1, 1994 in connection with the
Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 4 of 27 PageID 4



        distribution, provision, offering for sale, sale, marketing, advertising and promotion

        of classes, workshops, music, and merchandise. Attached hereto as composite

        Exhibit 4 are photographs of representative samples of materials showing Plaintiff's

        use of the Registered Mark in connection with goods and services.

     13. As a result of its widespread, continuous, and exclusive use of the Registered Mark to

        identify its goods and/or services and Plaintiff as their source, Plaintiff owns valid

        and subsisting federal statutory and common law rights to the Registered Mark.

     14. Plaintiff's Registered Mark is distinctive to both the consuming public and Plaintiff's

        trade.

     15. Plaintiff has expended substantial time, money, and resources marketing, advertising,

        and promoting the goods and services sold under the Registered Mark.

     16. Plaintiff, on its own and through its licensees, distributes, provides, and sells the

        goods and services under the Registered Mark via in-person and internet sales.

     17. Plaintiff offers and sells its goods and services under its Registered Mark to

        individuals and families across the world.

     18. The goods and services Plaintiff offers under the Registered Mark are of high quality

        and based on well-supported research regarding childhood brain development.

     19. As a result of Plaintiff's expenditures and efforts, the Registered Mark has come to

        signify the high quality of the goods and services designated by the Registered Mark,

        and acquired incalculable distinction, reputation, and goodwill belonging exclusively

        to Plaintiff.

     20. As a result of its distinctiveness and widespread use and promotion throughout the

        United States and across the globe, Plaintiff's Registered Mark is a famous trademark
Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 5 of 27 PageID 5



        within the meaning of Section 43(c) of the Lanham Act, 15 U.S.C. 1125(c), and

        became famous prior to the acts of the Defendants alleged herein.

     21. In addition to the Registered Mark, Plaintiff has common law trademark rights in the

        phrase “Mr. Froggy” and in several logos containing the phrases “Music with Mar.”

        and “Mr. Froggy” (collectively “the Unregistered Marks”). Attached hereto as

        Exhibit 5 are photographs of representative samples of materials showing Plaintiff's

        use of the common law trademarks in connection with goods and services.

     22. Plaintiff has been using the Unregistered Marks in commerce within the United States

        consistently since their creation.

     23. The Unregistered Marks are distinctive because they are arbitrary, fanciful, or

        suggestive and therefore inherently distinctive; and/ordescriptive with acquired

        distinctiveness.

     24. The Unregistered Marks are protected under Section 43(a) of the Lanham Act.

     25. Plaintiff’s use in commerce of the Unregistered Marks predates Defendants’ use of

        same.

     26. MwM also has copyrights to the various songs and materials used in the MwM

        curriculum, and to the character “Mr. Froggy.”

            PLAINTIFF’S RELATIONSHIP WITH THE DEFENDANTS

     27. In or about 1998, Webster became a licensed instructor of MwM classes.

     28. Under her original license, Webster was permitted to teach classes to children and

        their parents or guardians within a limited geographic area of Western New York

        State.
Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 6 of 27 PageID 6



     29. In or about 2017, Webster expressed interest in taking on a larger role with MwM,

        which would include recruiting and managing instructors who teach classes directly

        to families and children.

     30. Webster and MwM had discussions regarding this plan, which would ostensibly place

        Webster as the primary person in charge of recruiting and managing instructors who

        teach classes directly to families and children anywhere in the world, except mainland

        China, while Maryann Harman would be the primary person in charge of conducting

        workshops which were geared toward training new instructors and other educational

        professionals.

     31. On May 2, 2017 Webster formed the entity MFF.

     32. On or about May 4, 2017, MwM, as Licensor, and MFF, as Licensee, entered into an

        Intellectual Property License Agreement (“the License”). A true and correct copy of

        the License is attached hereto as Exhibit 2.

     33. Under the License, MFF was permitted to use and sublicense the MwM Marks (which

        included both the Registered Mark and the Unregistered Marks) and MwM’s

        Licensed Program to instructors who wanted to teach MwM classes anywhere in the

        world, except mainland China.

     34. The License made clear that MwM remained the sole owner of all of the intellectual

        property associated with the MwM curriculum and brand:
Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 7 of 27 PageID 7




     35. Aware of the importance of protecting the reputation of her brand and the consistency

        of MwM classes across the board, MwM included in the License a Quality Control

        provision:




     36. In or about 2019, Defendants began attempting to move the brand in a direction that

        MwM was not comfortable with.

     37. On or about January 13, 2020, MwM sent a letter to Defendants detailing a number of

        ways in which MFF was in breach of the Quality Control terms of the License (“the

        January 13th Letter”). A true and correct copy of the January 13th Letter is attached

        hereto as Exhibit 6.

     38. Defendants essentially ignored the letter and refused to make the changes requested

        by MwM to get into compliance with the License.
Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 8 of 27 PageID 8



     39. Plaintiff made numerous attempts to discuss and resolve these issues with

        Defendants, including sending a second letter to Defendants reminding them of these

        issues in February of 2020. Still, the issues were ignored.

     40. Exasperated with Defendants’ lack of responsiveness and refusal to cooperate, MwM

        sought legal counsel regarding the License.

     41. In March of 2020, in an attempt to salvage the business relationship despite MFF’s

        uncured breaches of the License, MwM proposed that the parties enter into an

        amendment to the License Agreement, which would more clearly delineate the

        relationships of the parties.

     42. Webster, on behalf of MFF, refused to consider any amendments to the License.

     43. Throughout all of this time, Defendants failed and refused to cure the breaches

        specified in the January 13th Letter.

     44. Thus, on or about April 23, 2020, undersigned counsel for MwM sent a letter to

        Defendants (“the April 23rd letter”). A true and correct copy of that letter is attached

        hereto as Exhibit 7.

     45. In the April 23rd letter, the undersigned informed Defendants that MFF was in breach

        of the License, that it had been since at least January 13, 2020, that it had failed to

        cure these breaches despite being given well more than the thirty-days’ notice

        required under the License, and that MwM was therefore entitled to terminate the

        License.

     46. However, MwM offered one more olive branch in an attempt to save the business

        relationship by offering to negotiate a new license agreement and move forward.
Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 9 of 27 PageID 9



     47. Counsel for MFF, Anthony Eugeni, responded to this letter on April 30, 2020, stating

        that MFF refused any negotiations and did not believe that there had been a “rightful

        termination” of the License. A true and correct copy of that letter is attached hereto as

        Exhibit 8.

     48. Thus, on May 2, 2020, the undersigned sent counsel for MFF a Termination Letter,

        indicating that the License was officially terminated by MwM and that MFF must

        immediately cease and desist from all use of MwM’s intellectual property. A true and

        correct copy of that letter is attached hereto as Exhibit 9.

     49. By the terms of the License, this meant that any sublicenses issued by MFF to

        instructors would be automatically terminated as well.

     50. Knowing that some of these instructors depended on their MwM classes for their

        income, and that numerous families would be disadvantaged if the classes stopped,

        MwM also sent correspondence to the instructors informing them that they could

        continue teaching, uninterrupted, so long as they signed a new license agreement with

        MwM within the next 14 days.

     51. Rather than cease and desist the use of MwM’s intellectual property, upon

        information and belief, Defendants began a campaign to disparage and defame MwM

        by hosting at least two online meetings with instructors telling them, among other

        things, that MFF was the ONLY entity allowed to license instructors, that MwM had

        no right to terminate MFF’s license, and that MwM was just out to get money from

        MFF and ruin Webster’s business.

     52. Upon information and belief, Webster also sent text messages and emails to the

        instructors telling them to ignore any communication from MwM.
Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 10 of 27 PageID 10



      53. For example, on Friday May 8, 2020, Ms. Webster sent an email to one of the

         instructors attaching correspondence between the parties. A true and correct copy of

         this email is attached hereto as Exhibit 10. Interestingly, the January 13th letter was

         attached to this email with the file name “2 WEBSTER Notice of Default by Music

         with Mar (Jan 2020).”

      54. Following termination of the License, Defendants also released a new Music with

         Mar. logo and branding guidelines, and launched a program with Active Campaign.

         The Music with Mar. logo created and used by Defendants will be hereinafter referred

         to as the “Infringing Mark” and is shown in Exhibit 11 attached hereto.

      55. On May 2, 2020, MwM had specifically told Defendants that it did not approve of the

         new logo and branding guidelines being shared or used by anyone.

      56. In direct contradiction of this instruction, Defendants release the branding guidelines

         to the instructors on or about May 3, 2020 and advised them to use the new logo.

      57. Defendants continue to operate the website www.musicwithmarclasses.com, and

         Instagram account with the handle @musicwithmarclasses, and at least one Facebook

         page and one Facebook group using the Music with Mar trademarks.

      58. Undersigned counsel sent numerous emails to counsel for MFF, informing him of

         Defendants’ infringing behavior and noting that, even if MFF was right that the

         License was still in effect, her disparaging comments, release of a new logo, initiation

         of the program with Active Campaign, and continued use of Music with Mar. on her

         websites and social media against the express instructions of MwM all amounted to

         new breaches of the License.
Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 11 of 27 PageID 11



      59. Not only did Defendants, through counsel, refuse to stop their infringing behavior,

         they refused to provide MwM access to the website and social media accounts

         utilizing the Music with Mar. trademarks and/or basic documentation to show that

         proper royalties had been paid under the License.

      60. Attached hereto as composite Exhibit 12 are true and correct copies of representative

         materials showing Defendants’ use of the Registered Mark and the Unregistered

         Marks after the termination of the License.

      61. Defendants’ infringing acts as alleged herein have caused and are likely to cause

         confusion, mistake, and deception among the relevant consuming public as to the

         source or origin of the Defendants’ goods and services and have and are likely to

         deceive the relevant consuming public into believing, mistakenly, that Defendants’

         goods and services originate from, are associated or affiliated with, or otherwise

         authorized by Plaintiff.

      62. Defendants’ infringing acts as alleged herein have resulted in actual confusion as

         evidenced by correspondence from various instructors who believe that Defendants

         own all rights to MwM’s intellectual property.

      63. Upon information and belief, Defendants’ acts are willful with the deliberate intent to

         trade on the goodwill of Plaintiff's Registered Mark, cause confusion and deception in

         the marketplace, and divert potential sales of Plaintiff's goods and services to the

         Defendants.

      64. Defendants’ acts are causing, and unless restrained, will continue to cause damage

         and immediate irreparable harm to Plaintiff and to its valuable reputation and
Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 12 of 27 PageID 12



         goodwill with the consuming public for which Plaintiff has no adequate remedy at

         law.

                                       COUNT ONE
          Federal Registered Trademark Infringement Against All Defendants
      65. Plaintiff repeats and realleges paragraphs 1 through64hereof, as if fully set forth

         herein.

      66. Defendants’ unauthorized use in commerce of the Registered Mark as alleged herein

         is likely to deceive consumers as to the origin, source, sponsorship, or affiliation of

         Defendants’ goods and services, and is likely to cause consumers to believe, contrary

         to fact, that Defendants’ goods and services are sold, authorized, endorsed, or

         sponsored by Plaintiff, or that Defendants is in some way affiliated with or sponsored

         by Plaintiff. Defendants’ conduct therefore constitutes trademark infringement in

         violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

      67. Upon information and belief, Defendants have committed the foregoing acts of

         infringement with full knowledge of Plaintiff's prior rights in the Registered Mark

         and with the willful intent to cause confusion and trade on Plaintiff's goodwill.

      68. Defendants’ conduct is causing immediate and irreparable harm and injury to

         Plaintiff, and to its goodwill and reputation, and will continue to both damage

         Plaintiff and confuse the public unless enjoined by this court. Plaintiff has no

         adequate remedy at law.

      69. Plaintiff is entitled to, among other relief, injunctive relief and an award of actual

         damages, Defendants’ profits, enhanced damages and profits, reasonable attorneys’

         fees, and costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C.

         §§ 1116, 1117, together with prejudgment and post-judgment interest.
Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 13 of 27 PageID 13



                                       COUNT TWO
                Federal Trademark Infringement Against All Defendants

      70. Plaintiff repeats and realleges paragraphs 1 through 64 hereof, as if fully set forth

         herein.

      71. Defendants’ unauthorized use in commerce of the Unregistered Marks as alleged

         herein is likely to deceive consumers as to the origin, source, sponsorship, or

         affiliation of Defendants’ goods and services, and is likely to cause consumers to

         believe, contrary to fact, that Defendants’ goods and services are sold, authorized,

         endorsed, or sponsored by Plaintiff, or that Defendants is in some way affiliated with

         or sponsored by Plaintiff. Defendants’ conduct therefore constitutes trademark

         infringement in violation of Section 43(a) of the Lanham Act.

      72. Upon information and belief, Defendants have committed the foregoing acts of

         infringement with full knowledge of Plaintiff's prior rights in the Unregistered Marks

         and with the willful intent to cause confusion and trade on Plaintiff's goodwill.

      73. Defendants’ conduct is causing immediate and irreparable harm and injury to

         Plaintiff, and to its goodwill and reputation, and will continue to both damage

         Plaintiff and confuse the public unless enjoined by this court. Plaintiff has no

         adequate remedy at law.

      74. Plaintiff is entitled to, among other relief, injunctive relief and an award of actual

         damages, Defendants’ profits, enhanced damages and profits, reasonable attorneys’

         fees, and costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C.

         §§ 1116, 1117, together with prejudgment and post-judgment interest.
Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 14 of 27 PageID 14



                                      COUNT THREE
                   Federal Unfair Competition Against All Defendants
      75. Plaintiff repeats and realleges paragraphs 1 through 64hereof, as if fully set forth

         herein.

      76. Defendants’ unauthorized use in commerce of the Registered Mark and the

         Unregistered Marks as alleged herein is likely to deceive consumers as to the origin,

         source, sponsorship, or affiliation of Defendants’ goods and services, and is likely to

         cause consumers to believe, contrary to fact, that Defendants’ goods and services are

         sold, authorized, endorsed, or sponsored by Plaintiff, or that Defendants is in some

         way affiliated with or sponsored by Plaintiff.

      77. Defendants’ unauthorized use in commerce of the Registered Markand the

         Unregistered Marksas alleged herein constitutes use of a false designation of origin

         and misleading description and representation of fact.

      78. Upon information and belief, Defendants’ conduct as alleged herein is willful and is

         intended to and is likely to cause confusion, mistake, or deception as to the affiliation,

         connection, or association of Defendants with Plaintiff.

      79. Defendants’ conduct as alleged herein constitutes unfair competition in violation of

         Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

      80. Defendants’ conduct as alleged herein is causing immediate and irreparable harm and

         injury to Plaintiff, and to its goodwill and reputation, and will continue to both

         damage Plaintiff and confuse the public unless enjoined by this court. Plaintiff has no

         adequate remedy at law.

      81. Plaintiff is entitled to, among other relief, injunctive relief and an award of actual

         damages, Defendants’ profits, enhanced damages and profits, reasonable attorneys'
Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 15 of 27 PageID 15



         fees, and costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C.

         §§ 1116, 1117, together with prejudgment and post-judgment interest.

                                       COUNT FOUR
                   Federal Trademark Dilution Against All Defendants
      82. Plaintiff repeats and realleges paragraphs 1 through 64 hereof, as if fully set forth

         herein.

      83. Plaintiff's Registered Mark and Unregistered Marks are distinctive and "famous"

         within the meaning of Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c).

      84. Plaintiff's Registered Mark and Unregistered Marksbecame distinctive and famous

         prior to the Defendants’ acts as alleged herein.

      85. Defendants’ acts as alleged herein have diluted and will, unless enjoined, continue to

         dilute and are likely to dilute the distinctive quality of Plaintiff's famous Registered

         Mark and Unregistered Marks.

      86. Defendants’ acts as alleged herein have tarnished and will, unless enjoined, continue

         to tarnish, and are likely to tarnish Plaintiff's Registered Mark and Unregistered

         Marksby undermining and damaging the valuable goodwill associated therewith.

      87. Defendants’ acts as alleged herein are intentional and willful in violation of Section

         43(c)(1) of the Lanham Act, and have already caused Plaintiff irreparable damage and

         will, unless enjoined, continue to so damage Plaintiff, which has no adequate remedy

         at law.

      88. Plaintiff is entitled to, among other relief, an award of actual damages, Defendants’

         profits, enhanced damages and profits, reasonable attorneys' fees, and costs of the

         action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. 15 U.S.C. §§ 1116,

         1117, together with prejudgment and post-judgment interest.
Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 16 of 27 PageID 16



                                       COUNT FIVE
                Federal Trademark Infringement Against All Defendants
      89. Plaintiff repeats and realleges paragraphs 1 through 64 hereof, as if fully set forth

         herein.

      90. Defendants’ unauthorized use in commerce of the Infringing Mark as alleged herein

         is likely to deceive consumers as to the origin, source, sponsorship, or affiliation of

         Defendants’ goods and services, and is likely to cause consumers to believe, contrary

         to fact, that Defendants’ goods and services are sold, authorized, endorsed, or

         sponsored by Plaintiff, or that Defendants is in some way affiliated with or sponsored

         by Plaintiff. Defendants’ conduct therefore constitutes trademark infringement in

         violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

      91. Upon information and belief, Defendants have committed the foregoing acts of

         infringement with full knowledge of Plaintiff's prior rights in the Registered Mark

         and the Unregistered Marks and with the willful intent to cause confusion and trade

         on Plaintiff's goodwill.

      92. Defendants’ conduct is causing immediate and irreparable harm and injury to

         Plaintiff, and to its goodwill and reputation, and will continue to both damage

         Plaintiff and confuse the public unless enjoined by this court. Plaintiff has no

         adequate remedy at law.

      93. Plaintiff is entitled to, among other relief, injunctive relief and an award of actual

         damages, Defendants’ profits, enhanced damages and profits, reasonable attorneys’

         fees, and costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C.

         §§ 1116, 1117, together with prejudgment and post-judgment interest.
Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 17 of 27 PageID 17



                                         COUNT SIX
                   Federal Unfair Competition Against All Defendants
      94. Plaintiff repeats and realleges paragraphs 1 through 55 hereof, as if fully set forth

         herein.

      95. Defendants’ unauthorized use in commerce of the Infringing Mark as alleged herein

         is likely to deceive consumers as to the origin, source, sponsorship, or affiliation of

         Defendants’ goods and services, and is likely to cause consumers to believe, contrary

         to fact, that Defendants’ goods and services are sold, authorized, endorsed, or

         sponsored by Plaintiff, or that Defendants is in some way affiliated with or sponsored

         by Plaintiff.

      96. Defendants’ unauthorized use in commerce of the Infringing Mark as alleged herein

         constitutes use of a false designation of origin and misleading description and

         representation of fact.

      97. Upon information and belief, Defendants’ conduct as alleged herein is willful and is

         intended to and is likely to cause confusion, mistake, or deception as to the affiliation,

         connection, or association of Defendants with Plaintiff.

      98. Defendants’ conduct as alleged herein constitutes unfair competition in violation of

         Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

      99. Defendants’ conduct as alleged herein is causing immediate and irreparable harm and

         injury to Plaintiff, and to its goodwill and reputation, and will continue to both

         damage Plaintiff and confuse the public unless enjoined by this court. Plaintiff has no

         adequate remedy at law.

      100.   Plaintiff is entitled to, among other relief, injunctive relief and an award of actual

         damages, Defendants’ profits, enhanced damages and profits, reasonable attorneys'
Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 18 of 27 PageID 18



         fees, and costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C.

         §§ 1116, 1117, together with prejudgment and post-judgment interest.

                                       COUNT SEVEN
   Violation of the Anticybersquatting Consumer Protection Act of 1999(“the ACPA”)
                                Against All Defendants
      101.   Plaintiff repeats and realleges paragraphs 1 through 64 hereof, as if fully set forth

         herein.

      102.   Upon information and belief, Defendants have and continue to use and maintain

         the domain name www.musicwithmarclasses.com, a domain name which contains the

         Registered Mark.

      103.   Plaintiff has requested that Defendants relinquish ownership of the domain name

         www.musicwithmarclasses.com, but Defendants refuse.

      104.   Defendants have a bad faith intent to profit from the Registered Mark in using and

         maintaining the domain name www.musicwithmarclasses.com.

      105.   Defendants, by reason of dilution by blurring, willfully intended to trade on the

         recognition of MwM’s famous and federally registered mark.

      106.   Defendants’ conduct as alleged herein is causing immediate and irreparable harm

         and injury to Plaintiff, and will continue to both damage Plaintiff and confuse the

         public unless enjoined by this court. Plaintiff has no adequate remedy at law.

      107.   Plaintiff is entitled to, among other relief, an order of forfeiture or cancellation of

         the domain name or the transfer of the domain name to the Plaintiff, injunctive relief

         and an award of money damages, including statutory damages of $100,000,

         reasonable attorneys' fees, and costs of the action under Sections 34 and 35 of the
Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 19 of 27 PageID 19



         Lanham Act, 15 U.S.C. §§ 1117, 1118, together with prejudgment and post-judgment

         interest.

                                      COUNT EIGHT
                            Defamation Against All Defendants
      108.   Plaintiff repeats and realleges paragraphs 1 through 64 hereof, as if fully set forth

         herein.

      109.   Defendants have published numerous false and misleading statements regarding

         MwM and its principal, Maryann Harman in text messages and e-mail

         communications.

      110.   These statements have subjected Plaintiff to distrust, ridicule, contempt, and/or

         disgrace.

      111.   These statements have also injured MwM in its trade or profession.

      112.   Plaintiff has suffered and will continue to suffer damages as a result of this

         defamation.

      113.   Plaintiff does not have a sufficient remedy at law.

      114.   Plaintiff is entitled to injunctive and monetary relief as a result of Defendants’

         defamation.

                                       COUNT NINE
                       Copyright Infringement Against All Defendants
      115.   Plaintiff repeats and realleges paragraphs 1 through 64 hereof, as if fully set forth

         herein.

      116.   The Copyrighted Work is wholly original.
Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 20 of 27 PageID 20



      117.   As a result of direct ownership, work for hire, or assignment, Plaintiff is the

         owner of all rights, title, and interest, including all rights under copyright, in the

         Copyrighted Work.

      118.   Since creation of the Copyrighted Work, Plaintiff has published, distributed,

         advertised, publicly displayed, and sold copies of the Copyrighted Work throughout

         the world

      119.   Defendants have published, reproduced, publicly displayed, distributed, and/or

         sold identical copies and/or portions of the Copyrighted Work in commerce.

      120.   Defendants have caused to be published, reproduced, publicly displayed,

         distributed, and/or sold, identical copies and/or portions of the Copyrighted Work in

         commerce.

      121.   Defendant's use of the Copyrighted Work is without Plaintiff's authorization,

         consent, or knowledge, and without any compensation to Plaintiff.

      122.   On information and belief, Defendant continues to publish, reproduce, publicly

         display, distribute, and/or sell identical copies and/or portions of the Copyrighted

         Work in commerce

      123.   Defendant's identical copying and exploitation of all or portions of the

         Copyrighted Work was willful, and in disregard of, and with indifference to, the

         rights of Plaintiff.

      124.   Defendant's intentional, infringing conduct was undertaken to reap the creative,

         artistic, and aesthetic benefit and value associated with the Copyrighted Work.

      125.   By failing to obtain Plaintiff's authorization to use the Copyrighted Work or to

         compensate Plaintiff for the use, Defendant has avoided payment of license fees and
Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 21 of 27 PageID 21



         other financial costs associated with obtaining permission to exploit the Copyrighted

         Work, as well as the restrictions that Plaintiff is entitled to and would place on any

         such exploitation as conditions for Plaintiff's permission, including the right to deny

         permission altogether.

      126.   On May 2, 2020 and May 8, 2020, Plaintiff's counsel sent cease and desist letters

         to Defendants’ counsel objecting to Defendants’ unauthorized reproduction,

         publication, distribution, public display, and sale of all or any portions of the

         Copyrighted Work.

      127.   Defendants, through their counsel, have refused to comply with Plaintiff’s cease

         and desist letters.

      128.   As a result of Defendant's actions described above, Plaintiff has been directly

         damaged, and is continuing to be damaged, by the unauthorizedreproduction,

         publication, distribution, public display, and/or sale of all or any portions of the

         Copyrighted Work.

      129.   Since the termination of the License, Defendants have never accounted to or

         otherwise paid Plaintiff for its use of any portions ofthe Copyrighted Work.

      130.   Defendants’ acts are causing, and unless restrained, will continue to cause damage

         and immediate irreparable harm to Plaintiff for which Plaintiff has no adequate

         remedy at law.

      131.   Defendants’ actions constitute copyright infringement, in violation of the United

         States Copyright Act of 1976, as amended (the "Copyright Act"), 17 U.S.C. §§ 101 et

         seq.
Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 22 of 27 PageID 22



      132.   As a direct and proximate result of Defendants’ infringing conduct alleged herein,

         Plaintiff has been harmed and is entitled to damages in an amount to be proven at

         trial.

      133.   Pursuant to 17 U.S.C. § 504(b), Plaintiff is also entitled to recovery of

         Defendants’ profits attributable to Defendant's infringing conduct alleged herein,

         including from any and all sales of the Copyrighted Work and products incorporating

         or embodying the Copyrighted Work, and an accounting of and a constructive trust

         with respect to such profits.

      134.   Alternatively, Plaintiff is entitled to the maximum statutory damages pursuant to

         17 U.S.C. § 504(c), in the amount of $150,000 for Defendants’ willful infringing

         conduct for each of Plaintiff's works that Defendants have infringed, and for such

         other amount as may be proper pursuant to 17 U.S.C. § 504(c).

      135.   Plaintiff further is entitled to its attorneys' fees and costs pursuant to 17 U.S.C. §

         505.

      136.   As a direct and proximate result of the Defendant's infringing conduct alleged

         herein, Plaintiff has sustained and will continue to sustain substantial, immediate, and

         irreparable injury, for which there is no adequate remedy at law. On information and

         belief, unless Defendant's infringing conduct is enjoined by this Court, Defendant will

         continue to infringe the Copyrighted Work. Plaintiff therefore is entitled to

         preliminary and permanent injunctive relief restraining and enjoining Defendant's

         ongoing infringing conduct.
Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 23 of 27 PageID 23



                                         COUNT TEN
                        Breach of Contract Against Defendant MFF
      137.   Plaintiff re-alleges and incorporates by reference the allegations in Paragraphs 1

          through 64 above as if fully set forth herein.

      138.   Plaintiff and Defendant MFF are parties to a valid and enforceable contract, to

          wit: The License.

      139.   Pursuant to the terms of the License, it is governed by the laws of the State of

          Florida.

      140.   Defendant MFF has materially breached the License by, inter alia, failing to abide

          by the Quality Control terms of the Agreement and by taking actions inconsistent

          with Plaintiff’s ownership of its intellectual property.

      141.   Plaintiff has complied with all of its obligations under the License.

      142.   Plaintiffhas been damaged as a result of Defendant MFF’s breach.

WHEREFORE, Plaintiff requests judgment against Defendants as follows:
   1. Granting an injunction temporarily, preliminarily and permanently enjoining the

          Defendants, their employees, agents, officers, directors, attorneys, successors,

          affiliates, subsidiaries, and assigns, and all of those in active concert and participation

          with any of the foregoing persons and entities who receive actual notice of the Court's

          order by personal service or otherwise from:

          a. manufacturing, distributing, providing, selling, marketing, advertising, promoting,

             or authorizing any third party to manufacture, distribute, provide, sell, market,

             advertise or promote any goods or services bearing the Registered Mark, the

             Infringing Mark, or any other mark that is a counterfeit, copy, simulation,
Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 24 of 27 PageID 24



              confusingly similar variation, or colorable imitation of Plaintiff's Music with Mar.

              mark;

         b. engaging in any activity that infringes Plaintiff's rights in its Registered Mark;

         c. engaging in any activity constituting unfair competition with Plaintiff;

         d. engaging in any activity that is likely to dilute the distinctiveness of Plaintiff's

              Registered Mark;

         e. making or displaying any statement, representation, or depiction that is likely to

              lead the public or the trade to believe that (i) Defendants’ goods or services are in

              any manner approved, endorsed, licensed, sponsored, authorized, or franchised by

              or associated, affiliated, or otherwise connected with Plaintiff or (ii) Plaintiff's

              goods or services are in any manner approved, endorsed, licensed, sponsored,

              authorized, or franchised by or associated, affiliated, or otherwise connected with

              Defendant;

         f.   using or authorizing any third party to use any false description, false

              representation, or false designation of origin, or any marks, names, words,

              symbols, devices, or trade dress that falsely associate such business, goods and/or

              services with Plaintiff or tend to do so;

         g. registering or applying to register any trademark, service mark, domain name,

              trade name, or other source identifier or symbol of origin consisting of or

              incorporating the Registered Mark, the Infringing Mark, or any other mark that

              infringes or is likely to be confused with Plaintiff's Registered mark, or any goods

              or services of Plaintiff, or Plaintiff as their source; and
Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 25 of 27 PageID 25



          h. aiding, assisting, or abetting any other individual or entity in doing any act

              prohibited by sub-paragraphs (a) through (g).

   2. Granting such other and further relief as the Court may deem proper to prevent the public

          and trade from deriving the false impression that any goods or services manufactured,

          sold, distributed, licensed, marketed, advertised, promoted, or otherwise offered or

          circulated by Defendants are in any way approved, endorsed, licensed, sponsored,

          authorized, or franchised by or associated, affiliated, or otherwise connected with

          Plaintiff or constitute or are connected with Plaintiff's goods or services.

   3. Directing Defendants to immediately cease all manufacture, display, distribution,

          marketing, advertising, promotion, sale, offer for sale and/or use of any and all

          packaging, labels, catalogs, shopping bags, containers, advertisements, signs,

          displays, and other materials that feature or bear any designation or mark

          incorporating the Registered Mark, the Infringing Mark, or any other mark that is a

          counterfeit, copy, simulation, confusingly similar variation, or colorable imitation of

          Plaintiff's Music with Mar. mark, and to direct all distributors, retailers, wholesalers,

          and other individuals and establishments wherever located in the United States that

          distribute, advertise, promote, sell, or offer for sale Defendants’ goods or services to

          cease forthwith the display, distribution, marketing, advertising, promotion, sale,

          and/or offering for sale of any and all goods, services, packaging, labels, catalogs,

          shopping bags, containers, advertisements, signs, displays, and other materials

          featuring or bearing the mark Registered Mark, the Infringing Mark or any other mark

          that is a counterfeit, copy, simulation, confusingly similar variation, or colorable
Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 26 of 27 PageID 26



          imitation of the Plaintiff's Music with Mar. mark, and to immediately remove them

          from public access and view.

   4. Directing Defendants to change the name Mr. Froggy’s Friends, Inc. to a name that does

          not contain or refer to any of Plaintiff’s trademarks or copyrighted material.

   5. Directing, pursuant to Section 35(a) of the Lanham Act (15 U.S.C. § 1116(a)),

          Defendants to file with the court and serve upon Plaintiff's counsel within thirty (30)

          days after service on Defendants of an injunction in this action, or such extended

          period as the court may direct, a report in writing under oath, setting forth in detail the

          manner and form in which Defendants has complied therewith.

   6. Awarding Plaintiff an amount up to three times the amount of its actual damages, in

          accordance with Section 35(a) of the Lanham Act (15 U.S.C. § 1117(a)).

   7. Directing that Defendants account to and pay over to Plaintiff all profits realized by its

          wrongful acts in accordance with Section 35(a) of the Lanham Act (15 U.S.C. §

          1117(a)), enhanced as appropriate to compensate Plaintiff for the damages caused

          thereby.

   8. Awarding Plaintiff punitive, statutory, and exemplary damages as the court finds

          appropriate to deter any future willful infringement.

   9. Declaring that this is an exceptional case pursuant to Section 35(a) of the Lanham Act

          and awarding Plaintiff its costs and reasonable attorneys' fees thereunder (15 U.S.C. §

          1117(a)).

   10. Awarding Plaintiff interest, including prejudgment and post-judgment interest, on the

          foregoing sums.

   11. Awarding such other and further relief as the Court deems just and proper.
DocuSign Envelope ID: F39405D4-4AEC-42FA-9636-8B9C65CF76E6
           Case 8:20-cv-01091-VMC-TGW Document 1 Filed 05/11/20 Page 27 of 27 PageID 27



                                                             Respectfully submitted by:


                                                             /s/ Amanda Ellen B. Clay, Esq.
                                                             AMANDA ELLEN B. CLAY, ESQ.
                                                             Florida Bar No. 28808
                                                             THREE THIRTEEN LAW, PLLC
                                                             1101 E. Cumberland Ave., Ste 201H
                                                             PMB 604
                                                             Tampa, FL 33602
                                                             mandi@threethirteenlaw.com
                                                             docket313@gmail.com
                                                             Service@lawsprt.com
                                                             (813) 530-9849


                                                        VERIFICATION
            Pursuant to 28 U.S.C. Section 1746, I declare, certify, verify, and state, under penalty of perjury
            that the factual allegations contained in the foregoing Complaint are true and correct.
                        5/11/2020
            Executed on __________________, by:



                                                                    _________________________________
                                                                    MARYANN HARMAN
